Case 5:20-cr-00016-JPB-JPM Document 456 Filed 01/07/21 Page 1 of 6 PageID #: 1730




                                                      U. S. DEP~~RTMENT OFJUSTICE


                                                      Wlliaznj Powell
                                                      (huted States Attorncy~c Office
                                                      Noithem District of West T4~ginia

                                                      United States Courthouse
                                                      1125 Chapline Street, Suite 3000   Phone:   (304) 234-0100
                                                      P. 0. Box 591                      FAX:     (304)234-0111
                                                      Wheeling, WV 26003


                                           September 21, 2020

J. Miles Morgan, Esq.                                                                    I          FILED
The Joel Bieber Firm                                                                              JAN—72021
6806 Paragon Place
Suite 100                                                                                    U.S. DISTRICT COURT-~’~
Richmond, VA 23230                                                                             WHEELING, WV 2oU~
mounties@icloud.com

In re: United States v. DoininqueReveilDungey aka “Murda,” Case Number 5:20CR16-2

Dear Miles:

         This will confirm conversations with you concerning your client, Dominique Revell Dungey,
 (hereinafter referred to as “Defendant”). All references to the “Guidelines” refer to the guidelines
 established by the United States Sentencing Commission, effective November 1, 1987, as amended.

        It is agreed between the United States and your client as follows:

        1.     Defendant will plead guilty to Count Two of the Indictment in case number 5:20CR16,
 Oharging him with Distribution of Cocaine Base, in violation of Title 21, United States Code, Sections
 841(a)(l) and 841(b)(1)(C).

          2.     The maximum penalty to which Defendant will be exposed by virtue of his plea of guilty,
 as stated in paragraph 1 above is: imprisonment for a period of 20 years, a fine of $1,000,000, and a term
 of at least 3 years of supervised release.




 ~u~1lDung~Defendant~                                            Date
                                                                 _____




                                                                 Date
                                                                       /~.         :;~-c’.    2-o
  J.Mil sM 14q.
  Couns I for Defendant

                                                                                                                   —1—
Case 5:20-cr-00016-JPB-JPM Document 456 Filed 01/07/21 Page 2 of 6 PageID #: 1731




       It is further understood by Defendant that there is a special mandatory~ assessment of $100.00 (18
U.S.C. § 3013) per felony conviction which must be paid within 40 days fo1~Owing entry of his plea by
money order or certified check to the United States District Court. It is alsc~ understood that Defendant
may be required by the Court to pay the costs of his incarceration, supervision, and probation.

        3.     Defendant will be completely forthright and truthful with reg~rd to all inquiries made of
him and will give signed, sworn statements and grand jury and trial testimony~ relative thereto. Defendant
will agree to submit to a polygraph examination if requested to do so by the United States Attorney’s
Office for the Northern District of West Virginia.

        4.     A.      Nothing contained in any statement or any testimony ~ iven by Defendant,
                       pursuant to paragraph 3, will be used against him as t ie basis for any subsequent
                       prosecution. It is understood that any information c btained from Defendant in
                       compliance with this cooperation agreement will be m~ ide known to the sentencing
                       court; however, pursuant to Guideline 1BI .8, such infc rmation may not be used by
                       the Court in determining Defendant’s applicable guide line range.

                B.     This agreement does not prevent Defendant from being prosecuted for any
                       violations of other Federal and state laws he may bav~ committed should evidence
                       of any such violations be obtained from an independent legitimate source, separate
                       and apart from that information and testimony being ~,rovided by him pursuant to
                       this agreement.

                C.      In addition, nothing contained in this agreement sha~ [1 prevent the United States
                        from prosecuting Defendant for perjury or the giviI~ •g of a false statement to a
                        federal agent, if such a situation should occur by F virtue of him fulfilling the
                        conditions of paragraph 3 above.
                                                                                  f Defendant’s forthrightness
         5.     At final disposition, the United States will advise the Court c~
                                                                                  live the same such weight as
 and truthfulness, or failure to be forthright and truthful, and ask the Court to ounts One and Fifteen of the
 the Court deems appropriate. The United States will also move to dismiss Q
 Indictment as they pertain to the Defendant.

         6.     There have been no representations whatsoever by any agent or employee of the United
 States, or any other law enforcement agency, or Defendant’s counsel as to what the final disposition in
 this matter should and will be. This agreement includes nonbinding recommendations by the United
 States, pursuant to Rule I l(c)(1)(B); however, Defendant understands that th~ Court is not bound by these
 sentence recommendations, and that Defendant has no right to withdraw a~guiIty plea if the Court does
 not follow the sentencing recommendations set forth in this plea a~reement.L

                                                   -


  D mm          e eli Dungey, Defend t


   J. M es Mo an,        .                                      Date
      unsel for Defendant
                                                                                                          -2-
Case 5:20-cr-00016-JPB-JPM Document 456 Filed 01/07/21 Page 3 of 6 PageID #: 1732




       7.      The United States will make the following nonbinding recommendations:

               A.     If~ in the opinion of the United States Attorney’s Office, Defendant accepts
                      responsibility and if the probation office recommends a two-level reduction for
                      “acceptance of responsibility,” as provided by Guideline 3E1 .1, then the United
                       States will concur in and make such recommendation;

               B.      Should Defendant give timely and complete information about his own criminal
                       involvement and provide timely notice of his intent to plead guilty, thereby
                       permitting the United States to avoid trial preparation and if he complies with all
                       the requirements of this agreement, and if the Defendant is eligible under the
                       “Guidelines,” then United States will recommend an additional one level
                       reduction, so long as Defendant executes the plea agreement on or before October
                      ,J~, 2020, and returns an executed copy to the United States by that day;

               C.      The United States will recommend that any sentence of incarceration imposed
                       should be at the low end of the applicable guideline range.

         8.    If in the opinion of the United States, the Defendant either engages in conduct defined
 under the Applicable Notes of Guideline 3C 1.1, fails to cooperate as promised, or violates any other
 provision of this plea agreement, then the United States will not be bound to make the foregoing
 recommendations, and the Defendant will not have the right to withdraw the plea.

         9.       Pursuant to Sections 6131.4 and 1131.3 of the Guidelines, the parties hereby stipulate and
 agree that the total amount of drug relevant conduct is less than 2.8 grams of cocaine base. The parties
 understand that pursuant to Section 6B 1.4(d), the Court is not bound by the above stipulation and is not
 required to accept the same. Defendant understands and agrees that should the Court not accept the above
 stipulation, Defendant will not have the right to withdraw his plea of guilty.

         10.    Defendant is aware that 18 U.S.C. § 3742 affords a Defendant the right to appeal the
 sentence imposed. Acknowledging this, and in exchange for the concessions made by the United States in
 this plea agreement, Defendant waives the following rights:

         A.     Defendant knowingly waives all right, pursuant to 28 U.S.C. § 1291 or any other
                statute or constitutional provision, to appeal the Defendant’s conviction on any ground
                whatsoever. This includes a waiver of all rights to appeal the Defendant’s conviction on
                the ground that the statute(s) to which the defendant is pleading guilty is
                unconstitutional, or on the ground that the admitted conduct does not fall within the
                scope of the statute(s).

                                                                  1O~~-~ C)
                                                               Date
                                                                                    tA~
                                                               Date

                                                                                                         -3-
Case 5:20-cr-00016-JPB-JPM Document 456 Filed 01/07/21 Page 4 of 6 PageID #: 1733




       B.      The Defendant knowingly and expressly waives all rights conferred by 18 U.S.C. § 3742
               to appeal whatever sentence is imposed (including any fine, term of supervised release, or
               order of restitution) for any reason (including the establishment of the advisory sentencing
               guidelines range, the determination ofthe defendant’s criminal history, the weighing of the
               sentencing factors, and any constitutional challenges to the calculation and imposition of
               any term of imprisonment, fine, order of forfeiture, order of restitution, and term or
               condition of supervised release).

       C.      To challenge the conviction or the sentence which is within the maximum provided
               in the statute of conviction or the manner in which it was determined in any post-
               conviction proceeding, including any proceeding under 28 U.S.C. § 2255.

        Nothing in this paragraph, however, will act as a bar to Defendant perfecting any legal remedies
he may otherwise have on appeal or collateral attack respecting claims of ineffective assistance of counsel
or prosecutorial misconduct. Defendant agrees that there is currently no known evidence of ineffective
assistance of counsel or prosecutorial misconduct.

        This waiver of appellate rights is not intended to represent the Defendant’s estimation of what an
 appropriate or reasonable sentence would or should be. Nor does this waiver of rights prevent Defendant
 from arguing for a sentence below the aforementioned adjusted advisory Guideline offense level at
 sentencing. The United States waives its right to appeal any sentence within the applicable advisory
 Guideline range. Both parties have the right during any appeal to argue in support of the sentence.

          11.    The United States reserves the right to provide to the Court and the United States Probation
 Office, in connection with any presentence investigation that may be ordered pursuant to Rule 32(c) of
 the Federal Rules of Criminal Procedure, or in connection with the imposition of sentence should the
 Court, pursuant to Rule 32(c)(l), not order a presentence investigation, relevant information, including
 information regarding Defendant’s background, criminal record, the offense charged in the Indictment
 and other pertinent data appearing at Rule 32(c)(2) of the Federal Rules of Criminal Procedure, as will
  enable the Court to exercise its sentencIng discretion. The United States also retains the right to respond
 to any questions raised by the Court, to correct any inaccuracies or inadequacies in the anticipated
  presentence investigation report to be prepared by the Probation Office of the Court, and to respond to
  any written or oral statements made by the Court, by Defendant or his counsel.

         12.    The defendant agrees that all monetary penalties imposed by the Court will be due and
 payable immediately and subject to immediate enforcement by the United States as provided in 18 U.S.C.
 § 3613. Furthermore, the defendant agrees to provide all requested financial information to the United
 States and the U.S. Probation Office, and agrees to participate in a pre-sentencing debtor examination if

                                                                   (0- ~-~O
                                                               Date

                                                                  7. ~ ~
                                                               Date

                                                                                                         -4-
Case 5:20-cr-00016-JPB-JPM Document 456 Filed 01/07/21 Page 5 of 6 PageID #: 1734
.0




requested by the U.S. Attorney’s Office. The defendant also authorizes the Financial Litigation Unit in
the U.S. Attorney’s Office to access the defendant’s credit report from any major credit reporting agency
prior to sentencing in order to assess his financial condition for sentencing purposes. The defendant agrees
to complete a financial statement, under penalty of perjury, and to submit the financial statement on the
date specified and in accordance with instructions provided by the U.S. Attorney’s Office. The defendant
further agrees that any schedule of payments imposed by the Court represents the defendant’s minimal
frnancial obligation and shall not constitute the only method available to the United States to enforce or
collect any criminal monetary penalty judgment. Ifthe defendant is sentenced to a period of incarceration,
the defendant agrees to participate in the Federal Bureau of Prisons’ Inmate Financial Responsibility
Program, even ifthe Court does not specifically direct participation. In addition, the defendant agrees that
the United States, through the Financial Litigation Unit, may submit any unpaid criminal monetary penalty
to the United States Treasury for offset in accordance with the Treasury Offset Program, regardless of the
defendant’s payment status or history at that time.

       In order to pay any outstanding criminal monetary penalties, the defendant agrees to a voluntary
garnishment of 25% of all nonexempt net disposable earnings from any job or employment, to be withheld
from his wages, salary or commissions, without prior demand for payment under the Federal Debt
Collection Procedures Act, 28 U.S.C. § 3205. The defendant hereby also waives any exceptions that may
be applicable under the Consumer Credit Protection Act, 15 U.S.C. § 1673.

        13.    Defendant understands that the United States Sentencing Guidelines are now advisory and
no longer mandatory. It is therefore understood that the sentencing court may ascertain and impose a
sentence below or above the applicable Guideline range, so long as that sentence is reasonable and within
the statutory maximum specified in Title 18 of the United States Code for the offenses of conviction.
         14.    If Defendant’s plea is not accepted by the Court or is later set aside or if he breaches any
part of this Agreement, then the Office of the United States Attorney will have the right to withdraw any
sentencing recommendations and/or to void this Agreement.




                                                                     /O~1~c9,
                                                              Date
                                                                      /c.     z~r~1~
                                                              Date


                                                                                                        -5-
Case 5:20-cr-00016-JPB-JPM Document 456 Filed 01/07/21 Page 6 of 6 PageID #: 1735




       15.    The above 14 paragraphs constitute the entire agreement between Defendant and the
United States of America in this matter. There are no agreements, understandings, or promises
between the parties other than those contained in this Agreement.
                                                          Very truly yours,

                                                          WILLIAM J. POWELL
                                                          United States Attorney



                                                   By: ~




        As evidenced by my signature at the bottom of the 6 pages of this letter agreement, I have read
 and understand the provisions of each paragraph herein and, hereby, fully approve of each provision.




 ~ De~9dant                                                _______________________



    o   sd for Defendant
                                                                                                   -6-
